Title: To Benjamin Franklin from [Samuel] Wharton, [16 November? 1769]
From: Wharton, Samuel
To: Franklin, Benjamin


Thursday Morning. [November 16?, 1769]
Mr. Wharton presents his Compliments to Dr. Franklin and will be much obliged to Him, If He will be so good as to take an early Opportunity of explaining to Governor Pownall, Abraham Mitchel’s base Conduct; As Mr. Wharton finds the Governor and his Brother have read the Affidavit in the Gazeeteer and He is afraid, it may make an injurious Impression on Them, Unless They are soon acquainted by the Doctor, with the Falsity of it.

Mr. Wharton hopes the Doctor may yet find Mitchel’s Letters; As They are of so much Consequence to Mr. W.’s Reputation.
[In the margin:] I send the three last Boston News Papers for your Amusement.
 Addressed: To / Doctor Franklin / Craven Street.
